Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 15, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151033                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  In re THOMPSON                                                                                                      Justices
  _________________________________________
  TIMOTHY KYLE THOMPSON,
           Plaintiff-Appellant,
  v                                                                 SC: 151033
                                                                    COA: 322228
                                                                    Source of Case:
                                                                    Oakland CC: 2009-229106-FH
  OAKLAND CIRCUIT COURT,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 16, 2015
  order of the Court of Appeals is considered, and it is DENIED, without prejudice to the
  plaintiff filing a motion in the Oakland Circuit Court, pursuant to MCR 6.433(C)(3), for a
  court order directing transcription of the relevant proceedings. After a hearing, the circuit
  court may order production of the requested transcripts if it finds that the plaintiff has
  demonstrated good cause for doing so. In the event that the transcripts are prepared, the
  clerk must provide copies to the plaintiff. Should such a hearing be held, we further
  ORDER the Oakland Circuit Court, in accordance with Administrative Order 2003-03, to
  determine whether the plaintiff is indigent and, if so, to appoint counsel to represent the
  plaintiff at the hearing.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 15, 2015
           s1008
                                                                               Clerk